 Case 2:18-cv-01982-FMO-JDE Document 81 Filed 05/11/20 Page 1 of 2 Page ID #:1106




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   FELIPE POLANCO DIAZ,                    )   Case No. 2:18-cv-01982-FMO (JDE)
                                             )
12                     Plaintiff,            )
                                             )   ORDER ACCEPTING FINDINGS
13                      v.                   )
                                             )   AND RECOMMENDATION OF
14   LT. W. REAUME, et al.,                  )   UNITED STATES MAGISTRATE
                                             )   JUDGE
                                             )
15                     Defendants.           )
                                             )
16                                           )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,

19   including the operative First Amended Complaint (Dkt. 18, “FAC”) and

20   Notice of Election (Dkt. 20) to proceed solely on an Eighth Amendment claim

21   against Defendant D. Moisa (“Defendant”) filed by Plaintiff Felipe Polanco

22   Diaz (“Plaintiff”), Defendant’s Motion for Summary Judgment for Failure to

23   Exhaust Administrative Remedies (Dkt. 67, “Motion”), Plaintiff’s “Motion

24   Objecting to Summary Judgment,” (Dkt. 71), Defendant’s Reply in support of

25   the Motion (Dkt. 72), the Report and Recommendation of the assigned United

26   States Magistrate Judge (Dkt. 74), the “Motion and Notice of Objection” filed

27   thereafter by Plaintiff, which the Court interprets as an Objection to the Report

28   and Recommendation by Plaintiff (Dkt. 78), and Defendant’s Response to
 Case 2:18-cv-01982-FMO-JDE Document 81 Filed 05/11/20 Page 2 of 2 Page ID #:1107




 1   Plaintiff’s Objection/ Opposition (Dkt. 79). The Court has engaged in a de
 2   novo review of those portions of the Report and Recommendation to which
 3   objections have been made.
 4         IT IS HEREBY ORDERED that:
 5         1.    The Report and Recommendation is approved and accepted.
 6         2.    Defendant’s Motion is GRANTED;
 7         3.    Plaintiff’s operative First Amended Complaint, as limited by
 8               Plaintiff’s Notice of Election, is dismissed without prejudice; and
 9         4.    Judgment shall be entered accordingly.
10
11   Dated: May 11, 2020
12
                                                ___________/s/________________
13                                              FERNANDO M. OLGUIN
14                                              United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
